     Case 2:19-cv-01317-KJM-JDP Document 9 Filed 02/23/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LORI D. LYNN,                                    Case No. 2:19-cv-01317-KJM-JDP (PS)
12                       Plaintiff,                    ORDER VACATING THE SEPTEMBER 29,
                                                       2020 FINDINGS AND
13           v.                                        RECOMMENDATIONS
14    SACRAMENTO COUNTY, et al.,                       ECF No. 6
15                       Defendants.                   FINDINGS AND RECOMMENDATIONS TO
                                                       DISMISS FOR FAILURE TO STATE A
16                                                     CLAIM
17                                                     OBJECTIONS DUE WITHIN 14 DAYS
18                                                     ECF No. 7
19

20          On August 28, 2020, plaintiff was ordered to file a first amended complaint within 30
21   days. ECF No. 5. On September 29, 2020, the previously assigned magistrate judged entered
22   findings and recommendations that this case be dismissed for failure to state a claim, relying in
23   part on plaintiff’s failure to submit a first amended complaint. ECF No. 6. On September 30,
24   2020, plaintiff filed a first amended complaint. ECF No. 7. Thus, I will vacate the previous
25   findings and recommendations, ECF No. 6, and screen plaintiff’s first amended complaint, ECF
26   No. 7. Plaintiff seeks to bring a civil claim under the Trafficking Victims Protection Act
27

28
                                                       1
     Case 2:19-cv-01317-KJM-JDP Document 9 Filed 02/23/21 Page 2 of 5


 1   (“TVPA”), 18 U.S.C. § 1595, against defendants Dana Jacques, Tamera Zoucha, Sherri Heller,

 2   EA Family Services, Families for Children, Abigale Rios, and Raymond Rios. Id. at 2-3.1

 3                                                Background2

 4           Plaintiff, a parent without custody of her daughter and infant son, complains about

 5   circumstances surrounding the birth of her son and her daughter’s guardianship. Plaintiff alleges

 6   that she is a victim of human trafficking because her surgeon, defendant Dana Jacques, purposely

 7   cut her uterus during a caesarean section in retaliation for plaintiff’s refusal to sell her son to Dr.

 8   Jacques. ECF No. 7. at 4.

 9           Plaintiff met her daughter’s appointed guardian, defendant Abigale Rios, on a visit with

10   her daughter. Id. Ms. Rios suggested that plaintiff should allow her daughter to be adopted and

11   plaintiff refused. Id. At the time plaintiff was five months pregnant, she had an open court case,

12   and her power had been shut off. Id.

13           Two days later Ms. Rios returned to work at the hospital where Dr. Jacques works and

14   told Dr. Jacques about plaintiff’s situation. Id. This was the point at which plaintiff was referred

15   to Dr. Jacques. Id. After work that day, Ms. Rios called plaintiff and reported that she had

16   discussed plaintiff with her coworkers at the hospital. Id. Ms. Rios indicated that her coworkers

17   wanted to adopt plaintiff’s baby son and offered plaintiff $10,000 to fix her house and help get

18   her daughter back into plaintiff’s custody. Id. Plaintiff responded that her kids are not for sale or

19   adoption. Id. Ms. Rios responded by threatening that plaintiff’s daughter could get lost in the

20   system. Id.
21           In relation to her daughter’s case, plaintiff alleges that defendant Sherri Heller3 rewrote a

22   deposition to add that plaintiff had meth pipes on her counter and a bag of flour in her

23   refrigerator. Id. at 5. Plaintiff complains about the court proceedings and alleges that she was

24   assigned to an adoption social worker in error. Id.

25
             1
26            Plaintiff has abandoned her claims against Sacramento County Juvenile Dependency
     Court and Carol Chrisman but added four new defendants not named in her original complaint.
            2
27            Plaintiffs allegations are presumed to be true for the limited purpose of screening this
     complaint.
28          3
              This defendant’s name is also spelled Sherry Hiller in the pleadings.
                                                        2
      Case 2:19-cv-01317-KJM-JDP Document 9 Filed 02/23/21 Page 3 of 5


 1           On August 8, 2015, plaintiff started to go into labor. Id. Dr. Jacques gave plaintiff a

 2   blood transfusion on the day she was admitted. Id. Plaintiff delivered by caesarean section. Id.

 3   After the surgery, a nurse noticed some internal bleeding and plaintiff was taken back to surgery.

 4   Id. Plaintiff was in surgery for nine hours. Id. Dr. Jacques “seemed mad” that plaintiff had

 5   survived the surgery. Id. at 6. Afterwards, Dr. Jacques told plaintiff that she had warned plaintiff

 6   of the risk of getting cut before surgery. Id. At some point afterwards, when plaintiff went to

 7   visit her baby in the hospital he was gone. Id. The nurses informed plaintiff that there was a

 8   protective order that was obtained while plaintiff was still in the hospital recovering from her

 9   surgery. Id. Plaintiff went to visit her daughter without the new baby, and plaintiff’s daughter

10   was afraid that plaintiff had sold her baby. Id.

11           Eventually, plaintiff was able to set up an appointment to see her son. Id. On her first

12   visit with her baby, Dr. Jacques was present and “shaking her foot like she was irritated.” Id. at 7.

13           Plaintiff alleges that her daughter’s foster parents, Ms. Rios and her husband Raymond

14   Rios, took plaintiff’s daughter to Costa Rica to show her to children there and encourage children

15   to be adopted in America. Id. at 6. Plaintiff also alleges that her daughter was kept out of school

16   and taken to do babysitting work without pay. Id. at 7.

17           Plaintiff seeks criminal prosecution of those involved and to be reunited with her children.

18   Id. at 9.

19                                 Screening and Pleading Requirements

20           A complaint must contain a short and plain statement that plaintiff is entitled to relief,
21   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

22   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

23   require detailed allegations, but legal conclusions alone do not suffice. See Ashcroft v. Iqbal, 556

24   U.S. 662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

25   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

26   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,
27   1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of “allegations that

28   give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264
                                                         3
     Case 2:19-cv-01317-KJM-JDP Document 9 Filed 02/23/21 Page 4 of 5


 1   n.2 (9th Cir. 2006) (en banc) (citations omitted).

 2           The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

 3   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint “if it

 4   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

 5   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).

 6   However, “‘a liberal interpretation of a civil rights complaint may not supply essential elements

 7   of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251,

 8   1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

 9                                                 Discussion

10           “An individual who is a victim of a violation of [the TVPA] may bring a civil action . . . .”

11   18 U.S.C. § 1595(a). “The purposes of [creating a civil remedy] are to combat trafficking in

12   persons, a contemporary manifestation of slavery whose victims are predominantly women and

13   children, to ensure just and effective punishment of traffickers, and to protect their victims.” 22

14   U.S.C. § 7101A. A “victim” is a person subject to trafficking, which includes “recruitment,

15   harboring, transportation, provision, or obtaining a person for labor or services, through the use

16   of force, fraud or coercion for the purpose of subjection to involuntary servitude, peonage, debt

17   bondage, or slavery.” 22 U.S.C. § 7102(11)(B).4

18           Plaintiff argues that when she went to the hospital to give birth by caesarean section, her

19   doctor cut her uterus on purpose to try to harm or kill plaintiff in retaliation for plaintiff not

20   agreeing to sell her baby. Although these allegations are serious, plaintiff was not subjected to
21   human trafficking under the TVPA. Plaintiff was not recruited or obtained to provide labor or

22   services through force, fraud, or coercion and subjected to involuntary servitude. See 22 U.S.C.

23   § 7102(11)(B). As explained in the court’s previous screening order, ECF No. 5, plaintiff cannot

24   bring trafficking claims on behalf of her children, who must be represented directly. Further, the

25   types of relief that plaintiff seeks cannot be obtained through an individual civil lawsuit under the

26
             4
27            Plaintiff does not specify what provisions of the TVPA apply to her allegations.
     However, the facts of this case do not include allegations of a commercial sex act, and so the
28   provisions related to sex trafficking appear to be inapposite. See 22 U.S.C. §§ 7102(11)(A), (12).
                                                         4
      Case 2:19-cv-01317-KJM-JDP Document 9 Filed 02/23/21 Page 5 of 5


 1   TVPA. See 18 U.S.C. § 1595(a) (allowing individual victims to bring a civil action for damages

 2   and reasonable attorneys fees); see also 18 U.S.C. § 1595A(a) (allowing the Attorney General to

 3   bring a civil action seeking to enjoin any person who is engaged or about to engage in human

 4   trafficking). Plaintiff has already been given leave to amend and further leave to amend would be

 5   futile.

 6             Accordingly,

 7             1. I hereby order that the court’s September 29, 2020 findings and recommendations are

 8                vacated. ECF No. 6.

 9             2. I hereby recommend that the court dismiss this case for failure to state a claim.

10             I submit these findings and recommendations to the district judge under 28 U.S.C.

11   § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States District Court,

12   Eastern District of California. Within 14 days of the service of the findings and

13   recommendations, the parties may file written objections to the findings and recommendations

14   with the court and serve a copy on all parties. That document should be captioned “Objections to

15   Magistrate Judge’s Findings and Recommendations.” The district judge will review the findings

16   and recommendations under 28 U.S.C. § 636(b)(1)(C).

17
     IT IS SO ORDERED.
18

19
     Dated:       February 22, 2021
20                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                         5
